DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. Applicant argues, in essence, that the nuts (1061) and bolts (1060) shown in the Pottebaum reference only prevents upward movement, but not prevent movement in the lateral direction. This statement by the applicant is clearly contradicted by what the reference expressly teaches; in the very paragraph that the applicant apparently quoted from, the Pottebaum reference clearly states that the bolts have to be loosened to allow “translational movement” (i.e.: side-to-side, or lateral, movement, which is obviously “perpendicular” to the sensing (up and down) direction), which implies that when the bolts are tightened down (as when the vehicle is in motion) translational movement is inhibited. As can be clearly seen in the figures, the bolt heads (1017, 1070) have a stepped portion “slip surfaces”) which extends upward (or downward in some embodiments) into a recess in the surface of the load cell which serves as a stop to prevent excessive lateral movement (i.e.: the bolts have to be loosened to allow a “slight clearance” for limited “relative translational movement”; obviously the words “slight” and “relative” imply that very little movement is possible, which seems clear enough from the figures themselves even without the written description), and it seems that the only reason for allowing any lateral movement at all is to allow for factory tolerances that might otherwise prevent the parts from fitting together, and to relieve lateral stresses and torques from the fasteners themselves that might .
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pottebaum et al (US #
7,538,281). With respect to claim 1, the Pottebaum reference discloses a mobile apparatus for carrying
and weighing a load (Col. 1, ll. 9-13), comprising:
	a) a mobile frame (1004) supported by a plurality of wheels (Fig. 1);
	b) at least one container (1003) supported on the mobile frame (1004) for carrying a load (Fig.
1);
	c) a plurality of sensor assemblies (1006) coupled between the frame (1004) and the
container (1003), the sensor assemblies resistive to a weight force exerted by the container
towards the frame in a generally vertical sensing direction for sensing a weight of the

orthogonally to the sensing direction for filtering out the error forces from the sensed
weight (Col 4, ll. 23-31; Col. 9, ll. 33-44 & 59-67; Col. 10, ll. 1-12; Col 10, Line 50 to col. 11, Line 7); and
	d) a stabilizing assembly coupled between the container and the frame, the stabilizing assembly freely accommodating transfer of the weight force exerted by the container towards the frame in the sensing direction, and simultaneously inhibiting shifting of the container relative to the frame in one or more shifting directions perpendicular to the sensing direction (Col. 10, ll. 23-39: Col. 1, ll. 4-7).
	With respect to claim 2, each sensor is a load cell (Fig. 9) and a connector link (1074).
	With respect to claim 3, the load cell has a connector link at either end (Fig. 9),
	With respect to claims 4 & 5, see column 4, lines 23-34.
	With respect to claim 6, the load cell has a connector link at either end (Fig. 9).
	With respect to claims 7-9, this is a truism inherent to any load cell.
	With respect to claims 16-15, the ties are the bolts.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pottebaum et al (US #
7,538,281). The load cell shown is a shear beam load cell instead of a bending beam load cell, but since
these two different types of load cells were well known functional equivalents of each other, it would
have been an obvious design choice to swap one for the other.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pottebaum et al (US #
7,538,281) in view of Gaalswyk (US # 7,893,366). The use of a weighing container for the method of
weighing different ingredients one at a time until a target weight was reached was well known as shown
by the example of Geelswyk (Col. 2, line 50 to col. 3, line 35), so it would have been obvious to use the
mobile weighing system of Pottebaum to carry out the mixing by weight method of Geelswyk, motivated
by its suitability for its intended use.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856